Name: Council Directive 81/575/EEC of 20 July 1981 amending Council Directive 76/115/EEC on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety belts
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law
 Date Published: 1981-07-29

 Avis juridique important|31981L0575Council Directive 81/575/EEC of 20 July 1981 amending Council Directive 76/115/EEC on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety belts Official Journal L 209 , 29/07/1981 P. 0030 - 0031 Finnish special edition: Chapter 13 Volume 11 P. 0147 Spanish special edition: Chapter 13 Volume 11 P. 0213 Swedish special edition: Chapter 13 Volume 11 P. 0147 Portuguese special edition Chapter 13 Volume 11 P. 0213 COUNCIL DIRECTIVE of 20 July 1981 amending Council Directive 76/115/EEC on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety belts (81/575/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 76/115/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety belts (4) lays down inter alia in Annex I requirements concerning the minimum number of belt anchorages to be provided for vehicles of category M1 as defined in Annex I to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (5), as last amended by Directive 80/1267/EEC (6); Whereas in the interest of road safety the fitting of safety belts and restraint systems complying with Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (7) should henceforth be required in vehicles of certain M and N categories and permitted and encouraged for vehicles in the other M and N categories ; whereas it is therefore necessary, within the framework of EEC motor vehicle type-approval, to provide for anchorages for the different categories of vehicles ; whereas for this purpose the scope of Directive 76/115/EEC must be extended in order that manufacturers may fit such vehicles with anchorages which comply with the requirements of that Directive ; whereas such an extension has been made possible by technical progress in motor-vehicle construction; Whereas for this purpose Directive 76/115/EEC should be amended; Whereas amendment of that Directive means adapting to technical progress certain requirements in the Annexes to Directive 76/115/EEC ; whereas the entry into force of the provisions of the present Directive should be made to coincide with that of the provisions which, following adoption of the present Directive, will then be adopted in order to adapt the requirements of the Annexes to Directive 76/115/EEC to technical progress, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 76/115/EEC shall be amended as follows: 1. Article 2 is replaced by the following: "Article 2 For the purposes of this Directive, "vehicle" means any motor vehicle in categories M and N as defined in Annex I to Directive 70/156/EEC intended for use on the road, having at least four wheels and a maximum design speed exceeding 25 km/h." 2. In Annex I: (a) Section 4.3.1 is replaced by the following: "4.3.1. For the front seats of vehicles in category M1, category M2 (except vehicles of a permissible maximum weight exceeding 3 500 kg and those which include places specially designed for standing passengers) and categories N1, N2 and N3, two lower belt anchorages and one upper belt anchorage must be provided. However, for front central seats, two lower belt anchorages are considered as sufficient where the windscreen is located outside the reference zone defined in Annex II to Directive 74/60/EEC. As regards the belt anchorages the windscreen is considered part (1) OJ No C 87, 9.4.1980, p. 5. (2) OJ No C 265, 13.10.1980, p. 77. (3) OJ No C 230, 8.9.1980, p. 6. (4) OJ No L 24, 30.1.1976, p. 6. (5) OJ No L 42, 23.2.1970, p. 1. (6) OJ No L 375, 31.12.1980, p. 34. (7) OJ No L 220, 29.8.1977, p. 95. of the reference zone where it is capable of entering into static contact with the test apparatus according to the method described in Annex II." (b) Sections 4.3.1.1 and 4.3.1.2 are deleted; (c) Section 4.3.2 is replaced by the following: "4.3.2. For the other outboard seats of vehicles in category M1, there must be two lower belt anchorages and one upper belt anchorage." (d) Section 4.3.3 is replaced by the following: "4.3.3. For all other seats in category M1 vehicles, and for all other non-protected seats in categories other than M1 as referred to in 4.3.1, there must be a minimum of two lower belt anchorages. For the purpose of defining "protected seat", "protection area" means the area in front of a seat and contained: - between two horizontal planes, one through the H point and the other 400 mm above it; - between two vertical longitudinal planes which are symmetrical in relation to the H point and are 400 mm apart; - behind a transverse vertical plane 1 730 m from the H point. Within any transverse vertical plane, "screen zone" means a continuous surface such that, if a sphere of 165 mm diameter is projected in a longitudinal horizontal direction through any point of the zone and through the centre of the sphere, nowhere in the protection area is there any aperture through which the sphere can be passed. A seat is considered to be protected if the screen zones within the protection area have a combined surface area of at least 800 cm2." (e) Section 4.3.4 is replaced by the following: "4.3.4. For all folding (tip-up) seats, as well as all the seats of any vehicle which are not covered by sections 4.3.1, 4.3.2 or 4.3.3, not belt anchorages are required. However, if the vehicle is fitted with anchorages for such seats, these anchorages must comply with the provisions of this Directive." Article 2 Member States shall bring into force the provisions necessary in order to comply with this Directive on the same date as that scheduled for the entry into force of the provisions necessary to comply with the Directive to be adopted after this Directive pursuant to Article 6 of Directive 76/115/EEC, so that the requirements of the Annexes to the latter Directive may be adapted to technical progress. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 July 1981. For the Council The President P. WALKER